DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
A virtual presence display system, comprising: 
a mobile device; 
a data receiver of the mobile device that receives a first data feed to an in-situ app on the mobile device from a remote content server, [[and]] the first data feed[[_]]comprising a virtual presence, extracted from [[its]] a corresponding production background by an extraction module, and one or more items associated with the virtual presence[[_]]and also extracted from [[their]] corresponding respective production backgrounds by the extraction module, wherein the virtual presence is in motion in a presentation on the mobile device; 
an integrated data feed integrated with the first data feed at [[a]] the data receiver on the mobile device and comprising linked information related to the one or more items; 
a viewable presentation selection interface[[_]]provided in the in-situ app on the mobile device for making the presentation of the virtual presence and the one or more items on an in-situ background through the in-situ app, wherein the viewable presentation selection interface includes at least a modifier of a relative in-situ size of the virtual presence in the presentation compared to the in-situ background, a modifier of an in-situ location[[_]]in the presentation relative to elements of the in-situ background of the virtual presence, and an access interface to the integrated data feed provided at one or more points of at least one of the virtual presence and the one or more items; and 
wherein the access to the linked information moves with the motion of the virtual presence within the presentation of the virtual presence and the one or more items.

For claim 11, Examiner believes this claim should be amended in the following manner:
A remote geographic virtual presence display system, comprising: 
a mobile device; 
a data receiver of the mobile device that receives a first data feed to an in-situ app from a remote content server, the first data feed[[_]]comprising a remote geographic virtual presence, the remote geographic virtual presence including multiple three-dimensional presentation features which are non-visible from a first viewing angle, for presentation on the mobile device; 
an integrated data feed received at the data receiver and comprising linked information related to the multiple three-dimensional presentation features and to a presented access point to the multiple three-dimensional presentation features at the first viewing angle; 
a viewable presentation selection interface provided in the in-situ app on the mobile device[[_]]for presenting the remote geographic virtual presence and the multiple three-dimensional presentation features on an in-situ background, wherein the viewable presentation selection[[_]]interface includes at least a modification capability to resize the presentation of the remote geographic virtual presence relative to the in-situ background, an access interface to view the linked information[[_]]through the presented access point and, after proceeding through the access interface, a [[viewer]] viewing interface of the multiple three-dimensional presentation features at a sole election of a viewer; and 
wherein the access interface to the presented access point and to the multiple three dimensional presentation features moves in the viewable presentation selection interface with motion of the viewer based on [[the]] processing of relative positions in the in-situ background.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For independent claim 1, this claim recites the pronoun “its”. However, claim 1 has established numerous nouns and it is unclear and ambiguous to which of the previously established nouns is being referenced by the pronoun “its.” Likewise, this claim recites the pronoun “their”. However, claim 1 has established numerous nouns and it is unclear and ambiguous which of the previously established nouns is being referenced by the pronoun “theirs”. Examiner has suggested amendments in the claim objections discussed above to resolve the ambiguity.
Dependent claims 2-10 depend from claim 1 and inherit the deficiencies of claim 1. Therefore, claims 2-10 are likewise indefinite and rejected under 35 U.S.C. 112(b). 
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 11,270,347. This is a statutory double patenting rejection.

The following is a claim comparison of claims 1-16 of the instant application and claims 1-16 of U.S. Patent 11,270,347.
Application No. 17/688,725
U.S. Patent 11,270,347
1. A virtual presence display system, comprising: 
a mobile device; 
a first data feed received on an in-situ app on the mobile device from a remote content server, and comprising a virtual presence, extracted from its production background by an extraction module, and one or more items associated with the virtual presence and also extracted from their respective production backgrounds by the extraction module, wherein the virtual presence is in motion in a presentation on mobile device; 

an integrated data feed integrated with the first data feed at a data receiver on the mobile device and comprising linked information related to the one or more items; 
a viewable presentation selection interface provided in the in-situ app on the mobile device for making the presentation of the virtual presence and the one or more items on an in-situ background through the in-situ app, wherein the viewable presentation selection interface includes at least a modifier of a relative in-situ size of the virtual presence in the presentation compared to the in-situ background, a modifier of an in-situ location in the presentation relative to elements of the in-situ background of the virtual presence, and an access interface to the integrated data feed provided at one or more points of at least one of the virtual presence and the one or more items; and 
wherein the access to the linked information moves with the motion of the virtual presence within the presentation of the virtual presence and the one or more items.
1. A virtual presence display system, comprising: 
a mobile device; 
a data receiver of the mobile device that receives a first data feed to an in-situ app on the mobile device from a remote content server, the first data feed comprising a virtual presence, extracted from a corresponding production background by an extraction module, and one or more items associated with the virtual presence and also extracted from corresponding respective production backgrounds by the extraction module, wherein the virtual presence is in motion in a presentation on the mobile device; 
an integrated data feed integrated with the first data feed at the data receiver on the mobile device and comprising linked information related to the one or more items; 
a viewable presentation selection interface provided in the in-situ app on the mobile device for making the presentation of the virtual presence and the one or more items on an in-situ background through the in-situ app, wherein the viewable presentation selection interface includes at least a modifier of a relative in-situ size of the virtual presence in the presentation compared to the in-situ background, a modifier of an in-situ location in the presentation relative to elements of the in-situ background of the virtual presence, and an access interface to the integrated data feed provided at one or more points of at least one of the virtual presence and the one or more items; and 
wherein the access to the linked information moves with the motion of the virtual presence within the presentation of the virtual presence and the one or more items.
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11. A remote geographic virtual presence display system, comprising: 
a mobile device; 
a data receiver of the mobile device that receives a first data feed to an in-situ app from a remote content server, the first data feed comprising a remote geographic virtual presence, the remote geographic virtual presence including multiple three-dimensional presentation features which are non-visible from a first viewing angle, for presentation on the mobile device; 
an integrated data feed received at the data receiver and comprising linked information related to the multiple three-dimensional presentation features and to a presented access point to the multiple three-dimensional presentation features at the first viewing angle; 
a viewable presentation selection interface provided in the in-situ app on the mobile device for presenting the virtual presence and the multiple three-dimensional presentation features on an in-situ background, wherein the viewable presentation selection interface includes at least a modification capability to resize the presentation of the remote geographic virtual presence relative to the in-situ background, an access interface to view the linked information through the presented access point and, after proceeding through the access interface, a viewer of the multiple three-dimensional presentation features at a sole election of a viewer; and 
wherein the access interface to the presented access point and to the multiple three dimensional presentation features moves in the viewable presentation selection interface with motion of the viewer based on the processing of relative positions in the in-situ background.
11. A remote geographic virtual presence display system, comprising: 
a mobile device; 
a data receiver of the mobile device that receives a first data feed to an in-situ app from a remote content server, the first data feed comprising a remote geographic virtual presence, the remote geographic virtual presence including multiple three-dimensional presentation features which are non-visible from a first viewing angle, for a presentation on the mobile device; 
an integrated data feed received at the data receiver and comprising linked information related to the multiple three-dimensional presentation features and to a presented access point to the multiple three-dimensional presentation features at the first viewing angle; 
a viewable presentation selection interface provided in the in-situ app on the mobile device for presenting the remote geographic virtual presence and the multiple three-dimensional presentation features on an in-situ background, wherein the viewable presentation selection interface includes at least a modification capability to resize the presentation of the remote geographic virtual presence relative to the in-situ background, an access interface to view the linked information through the presented access point and, after proceeding through the access interface, a viewing interface of the multiple three-dimensional presentation features at a sole election of a viewer; and 
wherein the access interface to the presented access point and to the multiple three dimensional presentation features moves in the viewable presentation selection interface with motion of the viewer based on processing of relative positions in the in-situ background.
12
12
13
13
14
14
15
15
16
16


Claims 1-16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 11,270,347. This is a statutory double patenting rejection.
For independent claim 1, this claim is identical to claim 1 of U.S. Patent No. 11,270,347 as filed in the response mailed on 10/07/2021. Any differences between independent claim 1 and present claim 1 of U.S. Patent No. 11,270,347 arise from the Examiner’s Amendment enclosed with the Notice of Allowance mailed on 10/28/2021. The Examiner’s Amendment was proposed by the Examiner to improve the consistency and clarity of claim 1 of U.S. Patent No. 11,270,347 with the remaining claims of U.S. Patent No. 11,270,347 and were not understood to have changed the scope of claim 1 of U.S. Patent No. 11,270,347. Therefore, Examiner finds independent claim 1 to be directed to the same invention of claim 1 of prior U.S. Patent No. 11,270,347 and the statutory double patenting rejection is appropriate.
For dependent claims 2-10, claims 2-10 of U.S. Patent No. 11,270,347 mirror and recite the same limitations of claims 2-10 as set forth in the claim chart above. Therefore, claims 2-10 are not patentably distinct from claims 2-10 of U.S. Patent No. 11,270,347.
Similarly, for independent claim 11, this claim is identical to claim 11 of U.S. Patent No. 11,270,347 as filed in the response mailed on 10/07/2021. Any differences between independent claim 11 and present claim 11 of U.S. Patent No. 11,270,347 arise from the Examiner’s Amendment enclosed with the Notice of Allowance mailed on 10/28/2021. The Examiner’s Amendment was proposed by the Examiner to improve the consistency and clarity of claim 11 of U.S. Patent No. 11,270,347 with the remaining claims of U.S. Patent No. 11,270,347 and were not understood to have changed the scope of claim 11 of U.S. Patent No. 11,270,347. Therefore, Examiner finds independent claim 11 to be directed to the same invention of claim 11 of prior U.S. Patent No. 11,270,347 and the statutory double patenting rejection is appropriate.
For dependent claims 12-16, claims 12-16 of U.S. Patent No. 11,270,347 mirror and recite the same limitations of claims 12-16 as set forth in the claim chart above. Therefore, claims 12-16 are not patentably distinct from claims 12-16 of U.S. Patent No. 11,270,347.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art has been previously cited in the actions of the parent(s) of this application and are re-cited herein to complete the record: Sun (US-20190179405-A1); Côté (US-10602117-B1); Sheftel (US-20190066378-A1); Sanders (US-20150348326-A1); Geisner (US-20130083173-A1); Hutten (US-20140013228-A1); Khan (US-20190099678-A1); Morrison (US-20170132842-A1); Kopeinigg (US-20190287310-A1); Piemonte (US-20190318540-A1); Du (US-20180322674-A1); and Bean (US-20170213316-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/Primary Examiner, Art Unit 2613